Citation Nr: 1230780	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to May 1966.  He served in the Republic of Vietnam and was awarded (among other decorations) the Purple Heart and the Bronze Star Medal for Valor. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

This is the third time that this case has come before the Board.  In January 2010, the Board reopened the Veteran's previously denied claim for service connection for hepatitis C, finding that he had submitted new and material evidence.  The Board then remanded his claim for further development.  When the case returned to the Board in September 2011, the Board again remanded his claim for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDING OF FACT

The Veteran's hepatitis C was not present in service or for many years after service, and the most probative medical evidence of record does not show that it is related to any in-service incident.  


CONCLUSION OF LAW

The Veteran's current hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was later provided with notice of all elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established, and his case was thereafter readjudicated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records from the Social Security Administration.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

As noted above, the Veteran's claim has twice been remanded.  In January 2010, the Board remanded the Veteran's claim in order that he could undergo a VA examination to determine the etiology of his hepatitis C.  Though the Veteran underwent such an examination in May 2010, the examiner did not respond to all of the questions posed by the January 2010 remand.  Thus, in September 2011, the Board remanded the claim again so that its specific questions could be addressed.  A September 2011 opinion that addressed the Board's questions was then obtained and associated with the claims file.  

Given that the Veteran has undergone a VA examination and that the Board's specific questions have been answered, the Board finds substantial compliance with its January 2010 and September 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran seeks service connection for hepatitis C.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from hepatitis C.  The Veteran was first diagnosed as suffering from this condition in March 2002.  His VA treatment records since this date show that he continues to be treated for hepatitis C.  

The Veteran's service treatment records do not show that he suffered from hepatitis C during his active service; there is no record of his being treated for this condition during this time, and his separation examination is silent as to his being diagnosed for hepatitis C.  

That being said, as noted above, service connection may be granted for any disease diagnosed after discharge when evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Further, the medical community recognizes several risk factors for hepatitis C, including: organ transplants before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers (to include combat medics or corpsman), intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as by tattooing.  

In this case, the Veteran contends that he could have been exposed to hepatitis C in service in two ways.  First, the Veteran has consistently maintained that he received a blood transfusion while undergoing surgery performed following his being injured by a booby trap.  In his December 2005 Substantive Appeal, the Veteran described his injury and surgery.  He stated that his stomach was injured by shrapnel, and at the time of his surgery, he was asked about his blood type.  He believes that he was given a blood transfusion at that time.

The Veteran also stated that he was inoculated via a jet injection system.  Indeed, this is the reason he gave for seeking to reopen his claim in July 2004.  In his December 2005 Substantive Appeal, the Veteran again stated that he was immunized via a jet injector system.  Concurrent with this statement, the Veteran submitted an article from a Vietnam Veterans' magazine.  This article speculated that the use of the jet injection system could account for the high rate of hepatitis C among Vietnam era veterans.

The Veteran's service treatment records do show that he received numerous immunizations over the course of his active service.  Also, the Veteran was injured by a shell fragment wound in January 1966.  He underwent an exploratory laporatomy.  The Veteran underwent another surgery in March 1966, and he was discharged shortly thereafter.  

Accordingly, if the Veteran's hepatitis C is determined to be related to either of his claimed in-service risk factors, then service connection would be appropriate.  

The Veteran's claim fails, however, because the medical evidence of record does not support a link between the Veteran's current hepatitis C and his in-service risk factors.  

In a May 2010 VA examination, the examiner commented that he was unable to offer a conclusion as to the etiology of the Veteran's hepatitis C without resorting to mere speculation.  That examiner did report, however, that the Veteran's service treatment records "show he did not receive any blood transfusions" during his surgeries.  

As explained in its September 2011 remand, the Board did not find the examination to be sufficient, so it again remanded the Veteran's claim.  The Veteran underwent a second VA examination in September 2011.  The examiner reviewed the Veteran's claims file and service treatment records.  The examiner noted that though the Veteran was injured in-service in January 1966 and underwent surgery after that injury, there was no evidence that he received a blood transfusion as part of that surgery.  The examiner also stated that his review of medical literature revealed "no accepted medical studies that support" that hepatitis C may be transmitted by use of a jet injector.  Accordingly, the examiner concluded that it is less likely than not that the Veteran's hepatitis C had its onset in service or was related to his receiving immunizations via a jet injection system.  

In summary, the Board finds that though the Veteran currently suffers from hepatitis C, the evidence does not indicate that his current condition is causally related to either of his reported in-service risk factors.  Accordingly, the Board concludes that the criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


